Exhibit 10.4

 

SECURITIES AGREEMENT

 

THIS SECURITIES AGREEMENT (this “Agreement”), dated March 31, 2010, is entered
into by and between National Health Partners, Inc., an Indiana corporation (the
“Company”), and Alex Soufflas (“Employee”).

 

R E C I T A L S:

 

WHEREAS, the Company owes Employee $14,765 of salary compensation earned by
Employee during the period commencing January 1, 2010 and ending January 31,
2010, and payable to Employee as of January 31, 2010 (the “Deferred
Compensation”); and

 

WHEREAS, Employee wishes to terminate the aforementioned Deferred Compensation
in exchange for the right to receive shares of common stock, $0.001 par value
per share (“Common Stock”), of the Company on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 


1.                                       TERMINATION OF DEFERRED COMPENSATION. 
EMPLOYEE HEREBY IRREVOCABLY TERMINATES THE DEFERRED COMPENSATION.


 


2.                                       CONSIDERATION.  IN CONSIDERATION OF
EMPLOYEE TERMINATING THE DEFERRED COMPENSATION, THE COMPANY HEREBY AGREES TO
ISSUE TO EMPLOYEE 328,112 SHARES (THE “SHARES”) OF COMMON STOCK.


 


3.                                       REPRESENTATIONS AND WARRANTIES OF
EMPLOYEE.  EMPLOYEE REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)                                  THIS AGREEMENT HAS BEEN DULY AND VALIDLY
AUTHORIZED, EXECUTED AND DELIVERED BY EMPLOYEE AND, ASSUMING IT HAS BEEN DULY
AND VALIDLY EXECUTED AND DELIVERED BY THE COMPANY, CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF EMPLOYEE, IN ACCORDANCE WITH ITS TERMS.


 


(B)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY EMPLOYEE NOR THE PERFORMANCE BY EMPLOYEE OF HIS OR HER OBLIGATIONS
HEREUNDER WILL: (I) VIOLATE ANY STATUTE, LAW, ORDINANCE, RULE OR REGULATION,
APPLICABLE TO EMPLOYEE OR ANY OF THE PROPERTIES OR ASSETS OF EMPLOYEE; OR (II)
VIOLATE, BREACH, BE IN CONFLICT WITH OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH,
WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR
PERMIT THE TERMINATION OF ANY PROVISION OF, OR RESULT IN THE TERMINATION OF, THE
ACCELERATION OF THE MATURITY OF, OR THE ACCELERATION OF THE PERFORMANCE OF ANY
OBLIGATION OF EMPLOYEE UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN UPON ANY PROPERTIES, ASSETS OR BUSINESS OF EMPLOYEE UNDER, ANY MATERIAL
CONTRACT OR ANY ORDER, JUDGMENT OR DECREE TO WHICH EMPLOYEE IS A PARTY OR BY
WHICH HER OR SHE OR ANY OF HIS OR HER ASSETS OR PROPERTIES IS BOUND OR
ENCUMBERED EXCEPT FOR SUCH VIOLATIONS,

 

--------------------------------------------------------------------------------



 


BREACHES, CONFLICTS, DEFAULTS OR OTHER OCCURRENCES WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON HIS OR HER OBLIGATION TO
PERFORM HIS OR HER COVENANTS UNDER THIS AGREEMENT.


 


(C)                                  ACCREDITED INVESTOR.  EMPLOYEE IS AN
“ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).


 


(D)                                 INVESTMENT INTENT.  THE SECURITIES ARE BEING
ACQUIRED FOR THE EMPLOYEE’S OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY, NOT AS A
NOMINEE OR AGENT AND NOT WITH A VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART
THEREOF, AND EMPLOYEE HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY
PARTICIPATION IN OR OTHERWISE DISTRIBUTING THE SAME.  BY EXECUTING THIS
AGREEMENT, EMPLOYEE FURTHER REPRESENTS THAT EMPLOYEE DOES NOT HAVE ANY CONTRACT,
UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH ANY PERSON TO SELL, TRANSFER OR GRANT
PARTICIPATION TO SUCH PERSON OR THIRD PERSON WITH RESPECT TO ANY OF THE
SECURITIES.


 


(E)                                  RESTRICTIONS ON TRANSFER.  EMPLOYEE
UNDERSTANDS THAT THE SECURITIES ARE “RESTRICTED SECURITIES” AS SUCH TERM IS
DEFINED IN RULE 144 UNDER THE SECURITIES ACT AND HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAW,
AND MAY NOT BE, DIRECTLY OR INDIRECTLY, SOLD, TRANSFERRED, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION THEREFROM.


 


4.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO EMPLOYEE AS FOLLOWS:


 


(A)                                  ORGANIZATION AND QUALIFICATION.  THE
COMPANY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF ITS JURISDICTION OF ORGANIZATION, WITH THE CORPORATE POWER AND AUTHORITY TO
OWN AND OPERATE ITS BUSINESS AS PRESENTLY CONDUCTED, EXCEPT WHERE THE FAILURE TO
BE OR HAVE ANY OF THE FOREGOING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY.  THE COMPANY IS DULY QUALIFIED AS A FOREIGN CORPORATION OR OTHER ENTITY
TO DO BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE THE CHARACTER
OF ITS PROPERTIES OWNED OR HELD UNDER LEASE OR THE NATURE OF THEIR ACTIVITIES
MAKES SUCH QUALIFICATION NECESSARY, EXCEPT FOR SUCH FAILURES TO BE SO QUALIFIED
OR IN GOOD STANDING AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(B)                                 AUTHORITY; VALIDITY AND EFFECT OF AGREEMENT.


 


(I)                                     THE COMPANY HAS THE REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY THE COMPANY, THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER AND
ALL OTHER NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY HAVE BEEN DULY
AUTHORIZED BY ITS BOARD OF DIRECTORS, AND NO OTHER CORPORATE PROCEEDINGS ON THE
PART OF THE COMPANY IS NECESSARY TO AUTHORIZE THIS AGREEMENT.  THIS AGREEMENT
HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE COMPANY AND, ASSUMING
THAT IT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EMPLOYEE,
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY, IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY,

 

2

--------------------------------------------------------------------------------



 


FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE
PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


 


(II)                                  THE SHARES HAVE BEEN DULY AUTHORIZED AND,
WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THIS AGREEMENT, WILL BE VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK WITH NO PERSONAL
LIABILITY RESULTING SOLELY FROM THE OWNERSHIP OF SUCH SHARES AND WILL BE FREE
AND CLEAR OF ALL LIENS, CHARGES, RESTRICTIONS, CLAIMS AND ENCUMBRANCES IMPOSED
BY OR THROUGH THE COMPANY.


 


(C)                                  NO CONFLICT; REQUIRED FILINGS AND
CONSENTS.  NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY
NOR THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER WILL: (I)
CONFLICT WITH THE COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS; (II) VIOLATE
ANY STATUTE, LAW, ORDINANCE, RULE OR REGULATION, APPLICABLE TO THE COMPANY OR
ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY; OR (III) VIOLATE, BREACH, BE IN
CONFLICT WITH OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE
OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR PERMIT THE TERMINATION OF
ANY PROVISION OF, OR RESULT IN THE TERMINATION OF, THE ACCELERATION OF THE
MATURITY OF, OR THE ACCELERATION OF THE PERFORMANCE OF ANY OBLIGATION OF THE
COMPANY, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY
PROPERTIES, ASSETS OR BUSINESS OF THE COMPANY UNDER, ANY MATERIAL CONTRACT OR
ANY ORDER, JUDGMENT OR DECREE TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT OR
ANY OF ITS ASSETS OR PROPERTIES IS BOUND OR ENCUMBERED EXCEPT, IN THE CASE OF
CLAUSES (II) AND (III), FOR SUCH VIOLATIONS, BREACHES, CONFLICTS, DEFAULTS OR
OTHER OCCURRENCES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON ITS OBLIGATION TO PERFORM ITS COVENANTS UNDER THIS
AGREEMENT.


 


5.                                       ENTIRE AGREEMENT.  THIS AGREEMENT
CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HERETO, AND NO PARTY SHALL BE LIABLE OR BOUND TO
ANY OTHER PARTY IN ANY MANNER BY ANY WARRANTIES, REPRESENTATIONS, GUARANTEES OR
COVENANTS EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT.  NOTHING IN THIS
AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN
THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS,
REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


6.                                       AMENDMENT AND MODIFICATION.  THIS
AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED EXCEPT BY AN INSTRUMENT
OR INSTRUMENTS IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY
SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT IS SOUGHT.


 


7.                                       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED, HOWEVER, THAT NO PARTY HERETO MAY
ASSIGN ITS RIGHTS OR DELEGATE ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE
EXPRESS PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO.  NOTHING IN THIS
AGREEMENT IS INTENDED TO CONFER UPON ANY PERSON NOT A PARTY HERETO (AND THEIR
SUCCESSORS AND ASSIGNS) ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER
OR BY REASON OF THIS AGREEMENT.


 


8.                                       HEADINGS; DEFINITIONS.  THE SECTION
HEADINGS CONTAINED IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND WILL NOT AFFECT THE MEANING OR INTERPRETATION OF

 

3

--------------------------------------------------------------------------------



 


THIS AGREEMENT.  ALL REFERENCES TO SECTIONS CONTAINED HEREIN MEAN SECTIONS OF
THIS AGREEMENT UNLESS OTHERWISE STATED.  ALL CAPITALIZED TERMS DEFINED HEREIN
ARE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


9.                                       SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE IS HELD TO BE
INVALID OR UNENFORCEABLE TO ANY EXTENT, THE REMAINDER OF THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT AND SHALL BE REFORMED TO RENDER THE AGREEMENT
VALID AND ENFORCEABLE WHILE REFLECTING TO THE GREATEST EXTENT PERMISSIBLE THE
INTENT OF THE PARTIES HERETO.


 


10.                                 NOTICES.  ALL NOTICES HEREUNDER SHALL BE
SUFFICIENTLY GIVEN FOR ALL PURPOSES HEREUNDER IF IN WRITING AND DELIVERED
PERSONALLY, SENT BY DOCUMENTED OVERNIGHT DELIVERY SERVICE OR, TO THE EXTENT
RECEIPT IS CONFIRMED, TELECOPY, TELEFAX OR OTHER ELECTRONIC TRANSMISSION SERVICE
TO THE APPROPRIATE ADDRESS OR NUMBER AS SET FORTH BELOW:


 

If to the Company:

 

National Health Partners, Inc.

120 Gibraltar Road

Suite 107

Horsham, PA 19044

Attention:  Chief Financial Officer

 

If to Employee:

 

To the address set forth on the signature page hereof.

 

11.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the laws that might otherwise govern under
applicable principles of conflicts of laws thereof, except to the extent that
the Indiana Business Corporation Law shall apply to the internal corporate
governance of the Company.

 


12.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED AND DELIVERED BY FACSIMILE IN TWO OR MORE COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME AGREEMENT.


 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have fully
executed this Agreement as of the later of the dates set forth below.

 

 

NATIONAL HEALTH PARTNERS, INC.

 

 

 

 

 

By:

/s/ David M. Daniels

 

 

David M. Daniels

 

 

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Alex Soufflas

 

Alex Soufflas

 

5

--------------------------------------------------------------------------------